Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/855,051 filed on 05/31/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al. (U.S. Publication 2016/0082214 hereinafter Barlow).
Regarding claim 1, Barlow discloses a patient interface (Fig. 3a, [0261]: patient interface 3000) comprising: 
a plenum chamber (Figs. 3a, 3q and 7b, [0261]: oral plenum chamber 3200 and nasal plenum chamber 3202) pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure ([0508]: the mask plenum chamber encloses a volume of space wherein the volume having air therein pressurized above atmospheric pressure in use); 
a seal-forming structure (Fig. 3a, [0261]: seal-forming structure 3100) constructed and arranged to seal with a region of the patient's face (Figure 3m shown this configuration) surrounding an entrance to the patient's airways (Fig 3m, [0260]: In use the seal-forming structure is arranged to surround an entrance to the airways of the patient so as to facilitate the supply of air at positive pressure to the airways), said seal-forming structure having a hole (Fig. 3q and 8b shown the hole connects between the oral gas chamber 3102 and the nasal gas chamber 3204) therein such that the flow of air at said therapeutic pressure is delivered to at least the patient's nares (Figure 3u, [0264]: the hole that links from the oral gas chamber 3102 and the nasal gas chamber 3104 to deliver pressure gas flowing from the oral gas chamber 3102 to the nasal gas chamber 3103), the seal-forming structure (Fig. 3m: seal-forming structure 3100) constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use ([0264]: seal-forming structure 3100 maintains a pneumatic flow path between the oral gas chamber 3102 and nasal gas chamber 3104 to provide a positive pressure breathable gas to the patient; [0277]: seal-forming structure 3100 provides a sealing-forming surface); 
a positioning and stabilising structure (Figs. 3b, 3o, [0371]: positioning and stabilizing structure 3300 comprises headgear straps 3306 which includes upper side straps 3310, lower side straps 3312 and a rear portion; faceplate 3204 and lower attachment features 3259 are also being considered as parts of the positioning and stabilizing structure) configured to provide a force ([0344]: by forces transferred along the rigidizer arms positioning stabilizing  and headgear straps 3306) to hold the seal-forming structure (Fig. 3: seal-forming structure 3100) in a therapeutically effective position on the patient's head (Figure 3m), the positioning and stabilising structure comprising a tie (Figs. 3m, [0351]: upper straps 3310 and lower straps 3312 and rear portion shown as a tie; [0506 ]: headgear comprises ties to located and retain a patient interface in position on a patient’s face for delivery of respiratory therapy), the tie being constructed and arranged so that at least a portion overlies a region of the patient's head to an otobasion superior of the patient's head in use superior (annotated Figure 3m below: annotated head portion strap as a portion of the tie that overlies a region of the patient head superior to an otobasion superior of the patient’s head in use);  
a connection port (Fig. 3m, [0438]: connection port 3600) configured to connect to an air circuit ([0438]: connection port 3600 allow for connection to the air circuit 4170) to direct the flow of air ([0343]: pressure the gas may enter the patient interface via the port 3600 and flow directly into the oral gas chamber 3102) at the therapeutic pressure into the plenum chamber ([0343]: oral plenum chamber 3200 and nasal plenum chamber 3202); and 
a vent ([0424]: patient interface 3000 includes a vent 3400) structure to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to ambient ([0424]: constructed and arranged to allow for the washout of exhaled carbon dioxide), said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use ([0429] and [0431]: the average opening of the voids is less than 0.1mm and air flow rate is controlled to a desired rate); 
wherein the patient interface is configured to allow the patient to breath from ambient through their mouth in the absence of a flow of pressurised air through the connection port (Fig.3m, [0439]: patient interface 3000 includes an anti-asphyxia valve 3800; [0502]: anti-asphyxia valve is defined as “The component or sub-assembly of a mask system that, by opening to atmosphere in a failsafe manner, reduces the risk of excessive CO2 rebreathing by a patient);
 wherein the plenum chamber further comprises a superior portion (nasal plenum chamber 3302), an inferior portion (oral plenum chamber 3200), and a flexible portion (Figs. 3q, 7b, and 7h: decoupling structure 3106 and connection region 3106.2) positioned between (Figs. 3q, 7b, and 7h, [0353]) the superior portion (Figs. 3q, 7b, and 7h: nasal plenum chamber  3302) and the inferior portion (Figs. 3q, 7b, and 7h: oral plenum chamber 3200), the flexible portion ([0274]: connection region 3106.2 and decoupling structure 3106) being configured to allow the superior portion (nasal plenum chamber 3202) and the inferior portion (oral plenum chamber 3200) to move ([0274]: connection region 3106.2 structured and positioned to maintain a seal against the lip superior of the patient and below the naris while allow for relative movement between structures of the oral gas chamber 3102 and the nasal gas chamber 3104; [0268] and [0275]; wherein the oral gas chamber 3102 is defined partly by the oral plenum chamber 3200; and wherein the nasal gas chamber 3104 is defined partly by the nasal plenum chamber 3203) relative to one another ([0274], [0268] and [0275]: relative movement between the structure of the oral gas chamber 3102 (which is defined by the oral plenum chamber 3200) and the nasal gas chamber 3104 (defined by the nasal plenum chamber 3202)); 
81wherein the positioning and stabilising structure further comprises two superior rigidiser arms (Figs. 3a and 15b: rigidizer arms 3302), each of the superior rigidiser arms being constructed and arranged to pass along the patient's corresponding cheek inferior to the patient's corresponding eye in use ([0035]: each of the rigidizer arms may have an ellipsoidal profile to conform with the curvature of a patient's cheek; Figure 3n shown this configuration); 
wherein the positioning and stabilising structure further comprises two inferior rigidiser arms (Fig. 3n, [0359]: the left and right lower attachment features 3250 are being considered as two inferior rigidizer arms) that are constructed and arranged to be positioned inferior to the patient's ears in use (Fig. 3n shown this configuration); 
wherein the superior rigidiser arms (Figs. 3n and 3l: rigidizer arms 3302) are joined to the plenum chamber separately (Figures 3n and 3l shown this configuration) from the inferior rigidiser arms (Figs. 3n and 3l: lower attachment features 3250); and 
wherein the superior portion (Fig. 3q and 7b: nasal plenum chamber 3202) is constructed and arranged to substantially enclose at least a portion of the patient's nose in use (Figures 3q, 3m and 7b shown this configuration).

    PNG
    media_image1.png
    637
    559
    media_image1.png
    Greyscale


Regarding claim 2, Barlow discloses the patient interface of claim 1, wherein the flexible portion (Figs. 3f and 3q: decoupling structure 3106 and connection region 3106.2) is curved (Figs. 3f and 3q shown the decoupling structure 3106 and connection region 3106.2 is curved).
Regarding claim 3, Barlow discloses the patient interface of claim 1, wherein the flexible portion forms a gusset (Figs. 3f and 3q shown the decoupling structure 3106 and connection region 3106.2 forms a gusset).
Regarding claim 4, Barlow discloses the patient interface of claim 1, wherein the flexible portion (Figs. 3f and 3q: decoupling structure 3106 and connection region 3106.2) of the plenum chamber is constructed from a relatively flexible material ([0346]: decoupling structure 3106 resiliently flexible).
Regarding claim 5, Barlow discloses the patient interface of claim 1, wherein the superior portion ([0375]: nasal plenum chamber 3202) is constructed from a relatively flexible material ([0401]: nasal plenum chamber 3202 formed from silicone).
Regarding claim 6, Barlow discloses the patient interface of claim 1, wherein the superior portion ([0375]: nasal plenum chamber 3202 and top plate 3206 are joined by a permanent connection such as molding; as such the nasal plenum chamber 3202 and top plate 3206 are together being considered as superior portion) is constructed from a relatively rigid material ([0392]: top plate 3206 formed from a relatively rigid material).
Regarding claim 7, Barlow discloses the patient interface of claim 1, wherein the inferior portion ([0315]: oral plenum chamber 3200) is constructed from a relatively flexible material ([0315]: plenum chamber 3200 formed from silicone; [0390]: silicone is a flexible material).  
Regarding claim 8, Barlow discloses the patient interface of claim 1, wherein the inferior portion ([0375]: the oral plenum chamber 3200 and the faceplate 3204 are joined by a permanent connection such as molding; as such the oral plenum chamber 3200 and the faceplate 3204 are together being considered as the inferior portion) is constructed from a relatively rigid material ([0392]: faceplate 3204 formed from a relatively rigid material).
Regarding claim 9, Barlow discloses the patient interface of claim 1, wherein the inferior portion (Fig. 3m: oral plenum chamber 3200) is constructed and arranged to substantially enclose at least a portion of the patient's mouth in use (Fig. 3m shown this configuration).
Regarding claim 10, Barlow discloses the patient interface of claim 1, wherein the vent structure ([0426: vent 3400) is positioned on the inferior portion of the plenum chamber ([0425]: vent 3400 is located in the oral plenum chamber 3200).
Regarding claim 11, Barlow discloses the patient interface of claim 1, wherein the connection port (Fig. 3m, [0343]: connection portion 3600) is positioned on the inferior portion of the plenum chamber (Figure 3m shown the connection portion 3600 is on the oral plenum chamber 3200, [0343]).
Regarding claim 12, Barlow discloses the patient interface of claim 1, wherein the vent structure (Fig. 3i, [0442]: vent 3400) is positioned proximal to and surrounding (Fig.3i, [0442]: vent 3400 in the form of a plurality of holes disposed radially about the connection port 3600) the connection port (Fig. 3i, [0442]: connection port 3600).
Regarding claim 13, Barlow discloses the patient interface claim 1, wherein the superior rigidiser arms (Fig. 3n, [0372]: rigidizer arms 3302) are joined ([0372]: rigidize arms 3302 attached them to the nasal plenum chamber 3202 by the top plate 3206) to the superior portion of the plenum chamber (Fig. 3n, [0372]: nasal plenum chamber 3202) by a superior connecting portion (Fig. 3n, [0372]: top plate 3206).
Regarding claim 15, Barlow discloses the patient interface of claim 1, wherein the inferior rigidiser arms (Fig. 3k: lower attachment feature 3250 ) are shaped to generally conform to corresponding portions of the patient's face (Figures 3k and 3p shown the lower attachment feature 3250 is curved and conforms to a corresponding portion of the patient’s face).
Regarding claim 16, Barlow discloses the patient interface of claim 1, wherein the positioning and stabilising structure further comprises superior ties (annotated Figure 3 below: superior ties), inferior ties (annotated Figure 3m below: inferior ties), a crown tie (annotated Figure 3m below: crown tie), and a posterior portion (annotated Figure 3 below: posterior portion).

    PNG
    media_image2.png
    689
    666
    media_image2.png
    Greyscale

Regarding claim 17, Barlow discloses the patient interface of claim 16, wherein the superior rigidiser arms ([0357]: rigidizer arms 3302) are shaped to generally conform to corresponding portions of the patient's face ([0357]: rigidizer arms’ curved portion shaped to substantially follow the curvature of the face of the patient).
Regarding claim 18, Barlow discloses the patient interface of claim 17, wherein each of the superior rigidiser arms includes a slot (Fig. 3, [0357]: opening 3308) that receives a corresponding one of the superior ties (annotated Figure 3m above shown the opening/slot 3308 receives a corresponding one of the superior ties).
Regarding claim 19, Barlow discloses the patient interface of claim 18, wherein the slot (Fig. 3m: opening 3308) is positioned proximal to an end of the superior rigidiser arm (Fig. 3: an end of the rigidizer arms 3302) that is opposite (Figure 3m shown this configuration) the plenum chamber (Figs. 3a, 3q and 7b, [0261]: oral plenum chamber 3200 and nasal plenum chamber 3202).
Regarding claim 20, Barlow discloses the patient interface of claim 17, wherein each of the superior rigidiser arms (Figure 3m: rigidizer arms 3302) is constructed and arranged so that the corresponding one of the superior ties (annotated Figure 3m above: superior ties) is directed superior to the patient's corresponding ear in use (annotated Figure 3m above shown this configuration).
Regarding claim 21, Barlow discloses the patient interface of claim 16, wherein each of the inferior rigidiser arms  (Fig. 3n, [0359]: the left and right lower attachment features 3250) is configured to be releasably attached to a clip (Fig. 3m, [0365]: clip 3314), the clip having a slot that receives a corresponding one of the inferior ties (annotated Fig. 3m above shown the clip 3314 has a slot that received the inferior ties).
Regarding claim 22, Barlow discloses the patient interface of claim 21, wherein the clip (Fig. 3m, [0365]: clip 3314) is configured to be releasably attached ([0365]: releasably attached to the corresponding lower attachment feature 3250) to a corresponding one of the inferior rigidiser arms (Fig. 3n, [0364]: the left and right lower attachment features 3250) proximal to an end of the inferior rigidiser arm (Fig. 3m shown the clip 3314 snaps to one end of the inferior rigidizer arm/lower attachment feature 3250) that is opposite the plenum chamber (Figs. 3a, 3q and 7b, [0261]: oral plenum chamber 3200 and nasal plenum chamber 3202).
Regarding claim 23, Barlow discloses the patient interface of claim 22, wherein each of the inferior rigidiser arms (Fig. 3m: lower attachment feature 3250) is constructed and arranged so that the corresponding inferior tie (annotated Figure 3m above: inferior ties) is directed inferior to the patient's corresponding ear in use (annotated Figure 3m above shown this configuration).
Regarding claim 24, Barlow discloses the patient interface of claim 1, wherein the inferior rigidiser arms (Fig. 3m: lower attachment feature 3250) are joined (Figure 3f and 14 shown this configuration) to the inferior portion of the plenum chamber (oral plenum chamber 3200) by an inferior connecting portion (faceplate 3204).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Barlow.
Regarding claim 14, Barlow discloses the patient interface of claim 13.
Barlow does not disclose wherein the superior rigidiser arms and the superior connecting portion are constructed from a single, homogeneous piece of material in embodiment of Figures 3a-3u.
However, in another embodiment of Figure 15a, teaches wherein the superior rigidiser arms and the superior connecting portion are constructed from a single, homogeneous piece of material ([0374]: rigidizer arms 3302 and the top plate 3206 are one piece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the superior rigidizer arms and the superior connecting portion are constructed from a single, homogeneous piece of material as an art-recognized alternative configuration of the superior rigidizers and superior connecting portion  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barlow in view of Amarasinghe et al. (WO2017/049356 hereinafter Amarasinghe).
Regarding claim 25, Barlow discloses the patient interface of claim 24.
Barlow silent as to wherein the inferior rigidiser arms and the inferior connecting portion are constructed from a single, homogeneous piece of material.
However, Amarasinghe discloses a patient interface (Fig. 4, [0228]: patient interface 6000) and also teaches the inferior rigidizer arms (Fig. 22, [0268]: lower arms 6154; [0270]: the arms provide the required stiffness for maintaining the patient interface in the desired position) and the inferior connecting portion (Fig. 22: lower headgear connector 6150) are constructed from a single, homogeneous piece of material (Figure 22 shown the lower headgear connector/lower arms 6150 and the lower headgear connector 6150 are constructed from a single, homogeneous piece of material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modify Barlow inferior rigidizer arms and the inferior connection portion to be constructed from a single , homogeneous piece of material, as taught by Amarasinghe, as an art-recognized alternative configuration of the lower arms/lower headgear connector of the patient interface.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure.
  Matula JR et al. (U.S. Publication 2015/0246199) discloses a patient interface comprises a flexible portion (Figs. 1 and 2, [0037]: third portion 32) between the superior portion (Figs 1 and 2, [0037]: first portion 28) and inferior portion (Figs. 1 and 2, [0037]: third portion 32) allow for relative positioning superior and inferior portion ([0037]). 
Formica et al. (U.S. Publication 2013/0199537) discloses a patient interface comprises a flexible portion (Fig. 24, [0357]: flexible portion 443) between the superior portion (Fig. 24, [0357]: decoupling portion 425) and inferior portion (Fig. 24, [0357]: decoupling portion 445) wherein the flexible portion is gusset (Fig. 24, [0357).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785